--------------------------------------------------------------------------------

 
 


SETTLEMENT AGREEMENT
 


 
This Settlement Agreement (“Settlement Agreement”) is entered into and effective
as of the 25th day of September 2006, by and between U.S. Energy Corp. and
Crested Corp. (“USE/CC”), on the one hand, and Phelps Dodge Corporation, Mt.
Emmons Mining Company, and Cyprus AMAX Minerals Company, (collectively “Phelps
Dodge”), on the other. In this Settlement Agreement, USE/CC and Phelps Dodge may
sometimes be referred to as “the Parties.”
RECITALS
 
WHEREAS, the Parties have been engaged in a lawsuit captioned Phelps Dodge Corp,
et al. v. U.S. Energy Corp., et al., Civil Action No. 02-cv-00796-LTB-PAC
(D. Colo.) (“Lawsuit”) concerning, inter alia, the rights and duties of the
Parties relating to the transfer(s) of mining properties near Crested Butte,
Colorado, including duties pursuant to various agreements finalized in 1987
(collectively, the “Agreements”) entered into between USE/CC and Phelps Dodge’s
predecessor(s); and
 
WHEREAS, on February 10, 2005, judgment on the merits in favor of Phelps Dodge
was entered, from which USE/CC filed a timely appeal, now pending in the Tenth
Circuit Court of Appeals as Case No. 06-1259 (the “Appeal”); and
 
WHEREAS, on July 26, 2006, judgment awarding Phelps Dodge attorneys’ fees and
costs was entered (“Attorneys’ Fees Judgment”), from which USE/CC filed a timely
appeal and which was consolidated with the Appeal; and
 
WHEREAS, on September 6, 2006, Phelps Dodge filed a cross-appeal of the
Attorneys’ Fees Judgment (the “Cross-Appeal”); and
 
 

--------------------------------------------------------------------------------


 
 
WHEREAS, USE/CC and Phelps Dodge desire to settle all outstanding matters
relating to the Lawsuit, the Appeal, and the Cross-Appeal, and to waive their
respective appeal rights;
 
THEREFORE, the Parties, in consideration of the covenants and payments herein,
have agreed to the terms set out below.
 
1.  Incorporation of Recitals: The foregoing recitals are material to this
Settlement Agreement and are incorporated herein by this reference.
 
2.  Payment by USE/CC to Phelps Dodge: It is agreed between the Parties that,
concurrent with the delivery by Phelps Dodge to USE/CC of an executed copy of
this Settlement Agreement, USE/CC shall pay Phelps\Dodge in immediately
available funds Seven Million Dollars (US$7,000,000) (“Settlement Payment”).
 
3.  Dismissal of the Appeal and Cross-Appeal: Within five business days of the
receipt of the Settlement Payment in accordance with Paragraph 2 above, the
Parties shall file the Motion to Dismiss the Appeal and Cross Appeal with
Prejudice attached hereto as Exhibit A.
 
4.  Attorneys’ Fees and Other Costs: The Settlement Payment is deemed to be in
full satisfaction of any and all attorneys’ fees, legal costs, operating costs,
and any other costs or expenses incurred by any party, including but not limited
to fees and costs relating to the Attorneys’ Fees Judgment, the Appeal, and
Cross-Appeal and this Settlement Agreement.
 
5.  Execution; Authority: The Parties’ signatories to this Settlement Agreement
expressly represent and warrant that they have the authority to settle
outstanding matters relating to Agreements, the Lawsuit, and the Appeal and
Cross-Appeal, and the Parties’ signatories to this Settlement Agreement
expressly represent and warrant that they have the authority to execute the
Settlement Agreement on behalf of the signing parties they represent.
 
 

--------------------------------------------------------------------------------


 
 
6.  Warranty of Non-Assignment: The Parties represent and warrant that none of
them have assigned or transferred, or purported to assign or transfer, to any
person or entity any claims, debts, liabilities, demands, rights, obligations,
damages, losses, causes of action, costs, expenses, and attorneys’ fees subject
to this Settlement Agreement.
 
7.  Binding Effect: This Settlement Agreement shall inure to the benefit of and
be binding upon the shareholders, successors, assigns, and legal representatives
of the Parties.
 
8.  Multiple Counterparts: This Settlement Agreement may be executed in multiple
counterparts, each of which shall be deemed to be and have the same force and
effect of an original, and all of which, taken together, shall constitute and be
construed as a single agreement. A facsimile signature shall be treated as an
original. The Parties shall promptly exchange original signatures after
execution.
 
9.  Opportunity to Read and Consult: Each of the Parties to this Settlement
Agreement represents that it has read it, has consulted with counsel regarding
its terms, fully understands the rights and obligations described herein, and is
entering into the Settlement Agreement freely and without duress.
 
10.  Complete and Final Agreement: It is agreed that this Settlement Agreement
embodies the complete and final agreement and release between the Parties as to
the Lawsuit, the Appeal, and the Cross-Appeal. All previous covenants, promises,
agreements, conditions or other understandings, either oral or written, with
respect to the Lawsuit, the Appeal, and the Cross-Appeal are deemed superseded
by this Settlement Agreement. This Settlement Agreement may be amended only by
an instrument in writing executed jointly by the signing parties.
 
11.  Construction: The language used in this Settlement Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and the
Settlement
 
 

--------------------------------------------------------------------------------


 
 
Agreement shall not be construed against any party because of such party’s
involvement in the preparation or drafting of this Settlement Agreement.
 
12.  Severability: If any provision of this Settlement Agreement or any document
executed in connection with this Settlement Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable and shall in no way affect the
validity or enforceability of this Settlement Agreement or any other provision
herein. Should any section, paragraph, subparagraph, or other portion of this
Settlement Agreement or any Exhibit incorporated herein be found invalid or be
required to be modified as a matter of law in a fully authorized court or by a
duly authorized government agency, then only that portion of this Settlement
Agreement shall be invalid or modified. The remainder of this Settlement
Agreement, which is still valid and unaffected, shall remain in force. If the
absence of the part that is held to be invalid, illegal, or unenforceable, or
modification of the part required to be modified, substantially deprives a party
of the economic benefit of this Settlement Agreement, the signing parties shall
negotiate in good faith reasonable and valid provisions to restore the economic
benefit to the party deprived or to balance the signing parties’ obligations
consistent with the intent reflected in this Settlement Agreement.
 
13.  No Admission: The Parties agree that the settlement embodied in this
Settlement Agreement, and all actions taken pursuant hereto, is made to
compromise and settle the outstanding matters relating to the Lawsuit, the
Appeal, and the Cross-Appeal without further litigation. It is not and shall not
be interpreted as an admission of any liability or wrongdoing by any party. No
statement appearing in this Settlement Agreement or in any Exhibit to this
Settlement Agreement or any other document to carry out the terms of this
Settlement Agreement is, or should be interpreted as, an admission or statement
against interest. This
 
 

--------------------------------------------------------------------------------


 
 
Settlement Agreement, its terms and all negotiations relating thereto shall not
be used by any party in any other proceedings or otherwise for any purpose
except to the extent necessary to enforce this Settlement Agreement.
 
14.  Title and Headings; Enforceability: The titles and headings to the
paragraphs in this Settlement Agreement are inserted for convenience and
reference only, and are not intended to be a part of or to affect the meaning of
or interpretation of this Settlement Agreement. The provisions of this
Settlement Agreement shall, where possible, be interpreted in a manner to
sustain their legality and enforceability.
 
15.  Effect on Prior Agreements: This Settlement Agreement does not terminate,
modify or amend the Agreements.
 
16.  Choice of Law: This Agreement and all disputes arising hereunder shall be
interpreted under and governed by the laws of the State of Colorado.


[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------





PHELPS DODGE CORPORATION






By: /s/ S. David Colton 
Title: Sr. Vice President and General Counsel
Printed Name: S. David Colton


MT. EMMONS MINING COMPANY






By: /s/ S. David Colton 
Title: Sr. Vice President and General Counsel


CYPRUS AMAX MINERALS COMPANY






By: /s/ S. David Colton 
Title: Sr. Vice President and General Counsel


U.S. ENERGY CORP.






By: /s/ Mark J. Larsen 
Title: President


CRESTED CORP.






By: /s/ Keith G. Larsen 
Title: CEO










Settlement Agreement Execution Page

